Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 7, 2015

                                    No. 04-15-00114-CV

                      Hari Prasad KALAKONDA and Latha Kalakonda,
                                      Appellants

                                              v.

                              ASPRI INVESTMENTS, LLC,
                                       Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-16394
                         Honorable Karen H. Pozza, Judge Presiding


                                       ORDER
        The reporter’s record was due March 31, 2015. On March 30, 2015, the court reporter
filed a request for an extension of time until May 29, 2015 to file the record. We grant the
motion in part and order Tracy Plummer to file the reporter’s record by April 30, 2015. See
TEX. R. APP. P. 35.3(c) (stating court of appeals must not grant an extension exceeding thirty
days in an ordinary appeal).




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court